DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 08 December 2020.
After thorough search and examination of the present application and in light of the prior arts made of record, Claims 1, 4, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16, 18, 19 and 20 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claim 1. 
More specifically, the prior arts of records do not specifically suggest the combination of:
“…the system enumerating a plurality of candidate query plans,
where each plan of the plurality of candidate query plans identifies a distinct set of data-retrieval steps that, when performed by the DBMS, are 
where each plan of the plurality of candidate query plans specifies a distinct permutation of all possible values of each parameter of a plurality of data-access parameters, 
where no two plans of the plurality of candidate query plans specify identical permutations;
the system generating a plurality of permuted data-access requests,
where each request of the plurality of permuted data-access requests is a rewritten version of the received data-access request that has been revised so as to direct the DBMS to use a corresponding plan of the plurality of candidate query plans,
…
where each assigned value of a first variable of the plurality of variables is selected from the set of representative values chosen for the first variable, and
where each distinct permutation of the all possible values identifies one possible value of each parameter of the plurality of data-access parameters and one chosen representative value of each variable of the plurality of variables,
where the plurality of candidate query plans in aggregate comprises all possible permutations of all possible values of each parameter of the plurality of data-access parameters and further comprises all possible permutations of the sets of representative values of all variables of the plurality of variables, and
where the plurality of permuted data-access requests in aggregate directs the DBMS to use all plans of the plurality of candidate query plans; and
the system submitting the plurality of data-access requests, as a machine-
Independent Claims 9 and 16 have similar limitations as claim 1. Thus, independent Claims 9 and 16 are allowed for the similar reason..
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record. The Dependent Claims 3, 4, 5, 6, 7, 8, 12, 13, 14, 15, 18, 19 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
To et al. (U.S. Pub. No.: US 20160259825), discloses “…convert bind variables to bind values, may run test bind value of SQL plans…” However, To does not explicitly disclose “generating a plurality of permuted data-access requests,” for “the plurality of candidate query plans,” and “where the plurality of candidate query plans in aggregate comprises all possible permutations of all possible values of each parameter of the plurality of data-access parameters and further comprises all possible permutations of the sets of representative values of all variables of the plurality of variables” (e.g. for all permutation of values of variable, see example in Specification, paragraph [0119], and for “all possible permutations of all possible values of each parameter of the plurality of data-access parameters and further comprises all possible permutations of the sets of representative values of all variables of the plurality of variables,” see example in Specification, paragraph [0141]). Further, To does not disclose “where the plurality of permuted data-access requests in aggregate directs the DBMS to use all plans of the plurality of candidate query plans; and the system submitting the plurality of data-access requests, as a machine-learning corpus, to a training module that uses the corpus to improve automated training of a query-optimization component of the DBMS, such that the improved training teaches the query-optimization to provide improved query-optimization functionality to the DBMS.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169